EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 12/14/2021, claims 3-5, 12-14 were/remain cancelled; claims 1and 10 were amended; no claims were added. As a result, claims 1-2, 6-11, 15-18 are pending, of which claims1, and 10 are in independent form.
Amendment to drawings obviates previous objection to drawings.
Allowable Subject Matter
Claims 1-2, 6-11, 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s argument in page 10 of Remarks filed on 12/14/2021 is persuasive.
As to claims 1, 10, the prior art of record and further search does not explicitly teach the following limitation – “wherein the generating of the first value and the second value is performed after the security API determines whether to permit access to the HSM, wherein the determining of whether to permit access to the HSM comprises:
receiving a key identifier of the symmetric key; and verifying validity of the key identifier using the symmetric key; wherein the verifying of the validity of the key identifier comprises: extracting a unique identifier of the HSM from the HSM, generating a verification value by combining the extracted unique identifier and the symmetric key and one-way encrypting the combined value, and determining whether the generated verification value coincides with the key identifier” in claims 1 and 10, in view of all other limitations of claims 1, and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Cha et al. (US 2009/0209232 A1) teaches 3G UMTS mobile phone systems relying on a protected smart card called the UMTS integrated circuit card (UICC) that provides UMTS subscriber identity module (USIM) applications as a basis or root of various security measures protecting the communication path between the 3G mobile terminal and the UMTS wireless network (or UTRAN) where the UICC exchanges information with a terminal, such as an Internal Key Center (IKC 1250) and a Bootstrapping Server Function (BSF 1270) enables a procedure where multiple local keys specific to applications and Network Application Functions (NAFs) (Ks_local) are used for authentication and to encrypt and decrypt messages. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497